Title: To George Washington from William Jackson, 17 September 1787
From: Jackson, William
To: Washington, George



[Philadelphia] Monday evening [17 September 1787]

Major Jackson presents his most respectful compliments to General Washington—He begs leave to request his signature to forty Diplomas intended for the Rhode Island Society of the Cincinnati.
Major Jackson, after burning all the loose scraps of paper which belong to the Convention, will this evening wait upon the General with the Journals and other papers which their vote directs to be delivered to His Excellency.
